 


 HCON 171 ENR: Authorizing the use of the Capitol Grounds for an event to honor military personnel who have died in service to the United States and to acknowledge the sacrifice of the families of those individuals as part of the National Weekend of Remembrance.
U.S. House of Representatives
2009-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 171 
 
 
August 5, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of the Capitol Grounds for an event to honor military personnel who have died in service to the United States and to acknowledge the sacrifice of the families of those individuals as part of the National Weekend of Remembrance. 
 
 
1.Use of Capitol Grounds for National Weekend of Remembrance event 
(a)In generalThe White House Commission on Remembrance (in this resolution referred to as the sponsor) shall be permitted to sponsor a public event (in this resolution referred to as the event) on the Capitol Grounds to honor military personnel who have died in service to the United States and to acknowledge the sacrifice of the families of those individuals as part of the National Weekend of Remembrance. (b)Date of eventThe event shall be held on September 26, 2009, or on such other date as the Speaker of the House of Representatives and the Committee on Rules and Administration of the Senate jointly designate. 
2.Terms and conditions 
(a)In generalUnder conditions to be prescribed by the Architect of the Capitol and the Capitol Police Board, the event shall be— (1)free of admission charge and open to the public; and 
(2)arranged not to interfere with the needs of Congress. (b)Expenses and liabilitiesThe sponsor shall assume full responsibility for all expenses and liabilities incident to all activities associated with the event. 
3.Event preparationsSubject to the approval of the Architect of the Capitol, the sponsor is authorized to erect upon the Capitol Grounds such stage, sound amplification devices, and other related structures and equipment, as may be required for the event. 4.Enforcement of restrictionsThe Capitol Police Board shall provide for enforcement of the restrictions contained in section 5104(c) of title 40, United States Code, concerning sales, advertisements, displays, and solicitations on the Capitol Grounds, as well as other restrictions applicable to the Capitol Grounds, in connection with the event. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
